Consent of Independent Public Accounting FirmThe Board of DirectorsBMC Capital, Inc.Austin, TexasWe consent to the reference to our Independent Auditors’ Report dated June 22, 2016, on our audit of the financial statements of BMC Capital, Inc. as of December 31, 2015 and 2014 for the years then ended, to be incorporated by reference in the Form S-1 to be filed with the Commission on or about September 27, 2016. /s/ Turner, Stone & Company, L.L.P.Certified Public AccountantsDallas, TexasSeptember 27, 2016
